           Case 1:20-cv-07171-VEC Document 18 Filed 01/18/21 Page 1 of 2
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
UNITED STATES DISTRICT COURT                                         DATE FILED: 01/18/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 HARTFORD FIRE INSURANCE CO. a/s/o                              :
 Logic Controls, Inc. d/b/a Bematech,                           :
                                                                :
                                              Plaintiff,        :
                                                                : 20-CV-7171 (VEC)
                            -against-                           :
                                                                :     ORDER
                                                                :
 COSCO SHIPPING LINES CO., LTD., M/V                            :
 QING YON HE 471N, HER ENGINES,                                 :
 BOILERS, ETC. AND XYZ CORP.,                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 8, 2020, the parties appeared before the Court for an initial

pretrial conference;

       WHEREAS the Court ordered Defendants to file related case forms to the extent any

claims are filed against Defendants arising from the same incident at issue in this case, Dkt. 15;

and

       WHEREAS a pretrial a pretrial conference is currently scheduled for February 5, 2021, at

10:00 A.M., Dkt. 15;

       IT IS HEREBY ORDERED that by no later than Thursday, January 28, 2021, the

parties must file a joint status report updating the Court on any new developments in this matter

that were not discussed in the parties’ November 24, 2020 letter, Dkt. 12.

       IT IS FURTHER ORDERED that the pretrial conference scheduled for February 5,

2021, at 10:00 A.M. will be held by telephone. All parties and any interested members of the

public must attend by dialing 1-888-363-4749, using the access code 3121171, and the security
         Case 1:20-cv-07171-VEC Document 18 Filed 01/18/21 Page 2 of 2




code 7171. All attendees are advised to mute their phones when not speaking and to self-identify

each time they speak. Recording or rebroadcasting the proceeding is strictly prohibited by law.




SO ORDERED.
                                                        ________________________
Date: January 18, 2021                                     VALERIE CAPRONI
      New York, New York                                 United States District Judge




                                                2
